DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/882,672 filed 5 August 2019.

Election/Restrictions
The Applicant has elected Group I, claims 1-12, without traverse in the reply filed on 14 March 2022. The Applicant has canceled non-elected claims 13-17.

Status of the Claims
Claims 1-12 are pending.
Claims 1-12 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, and 11-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Lien (WO 2012/116391).
	The Applicant claims, in claim 1, a composition comprising manuka oil, black seed oil, and a carrier. In claim 3, the carrier comprises one or more of natural waxes, antioxidants, emollients, moisturizers, or a combination thereof. In claim 4, the composition comprises one of a list of agents including tocopherol. Claims 11-12 require the composition to be used as a skin balm or for inhibiting microbial growth on skin, treating a skin abrasion or laceration, or treating acne. Claims 11-12 recite intended uses of the claimed composition, do not result in a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2111.02 (II)).
	Lien teaches a night cream which comprises Cutipure CLR™ which, in turn, comprises water, Nigella sativa seed oil, and Leptospermum scoparium oil (pg 24, Example 1), which anticipates instant claims 1 and 11-12. The composition of Example 1 further comprises tocopherol, which is an antioxidant, anticipating instant claims 3-4 (id).

Claims 1, 3, 7, and 11-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Cutipure CLR (https://www.siliconesplus.com/wp-content/uploads/2020/03/Cutipure-CLR-SDS.pdf)
	The Applicant claims, in claim 1, a composition comprising manuka oil, black seed oil, and a carrier. In claim 3, the carrier comprises one or more of natural waxes, antioxidants, emollients, moisturizers, or a combination thereof. In claim 7, the ratio of manuka oil to black seed oil is about 1:1 to about 10:1 by weight. Claims 11-12 require the composition to be used as a skin balm or for inhibiting microbial growth on skin, treating a skin abrasion or laceration, or treating acne. Claims 11-12 recite intended uses of the claimed composition, do not result in a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2111.02 (II)).
	Cutipure teaches a composition which comprises water, Nigella sativa seed oil, and Leptospermum scoparium oil (pg 1), which anticipates instant claims 1 and 11-12. The composition of Cutipure further comprises palm glycerides, which is an emollient, anticipating instant claim 3 (id). The ratio of Leptospermum scoparium oil to Nigella sativa seed oil is 1-5:1-5 which is a 1:1 ratio anticipating instant claim 7 (id).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien (WO 2012/116391).
The Applicant claims, in claim 1, a composition comprising manuka oil, black seed oil, and a carrier. Claim 2 further requires the inclusion of ethylhexyl palmitate. In claim 3, the carrier comprises one or more of natural waxes, antioxidants, emollients, moisturizers, or a combination thereof. In claim 4, the composition comprises one of a list of agents including tocopherol. In claim 7, the ratio of manuka oil to black seed oil is about 1:1 to about 10:1 by weight. In claim 8, the same ratio is about 4:1. Claims 9-10 require specific concentrations of manuka oil, black seed oil, and ethylhexyl palmitate. Claims 11-12 require the composition to be used as a skin balm or for inhibiting microbial growth on skin, treating a skin abrasion or laceration, or treating acne. Claims 11-12 recite intended uses of the claimed composition, do not result in a structural difference over the prior art, and are thus given minimal patentable weight (See MPEP 2111.02 (II)).
	Lien teaches a night cream which comprises Cutipure CLR™ which, in turn, comprises water, Nigella sativa seed oil, and Leptospermum scoparium oil, and further comprises tocopherol, which is an antioxidant (pg 24, Example 1). Black cumin seed oil is in the composition from 1-5% and manuka oil is in the composition from 1-5% (pg 5, lns 28-32). The composition (comprising manuka and black seed oils) can be used in a larger formulation in amounts of less than 10% by weight (pg 5, lns 24-26). Additional agents can include tocopherol (antioxidant) and ascorbyl palmitate (antioxidant) (pg 9, lns 1-24). Ethylhexyl palmitate (emollient) can be included in the formulation in less than 15% by weight (pg 15, lns 13-28). The formulation can be in the form of a lotion, cream, and/or emulsion suitable for administration to the skin of the user (pg 13, lns 20-25) and 
	It would have been prima facie obvious to prepare the cream formulation of Lien comprising Nigella sativa seed oil, Leptospermum scoparium oil, and tocopherol wherein the composition further comprises ethylhexyl palmitate. The amounts of Nigella sativa seed oil and Leptospermum scoparium oil are taught as 1-5% of the oil composition that is then incorporated into the formulation in 10% or less. Thus, by first forming the composition using 1% manuka oil and 1% black seed oil and then including that composition into the formulation in 5% would result in a diluted amount of 0.05% manuka oil and 0.05% black seed oil. Alternatively, the skilled artisan would have found it obvious to formulation and dilute said oils to as to result in 0.4% manuka oil and 0.1% black seed oil. Furthermore, ethylhexyl palmitate can be used in any amount less than 15%, thus addressing instant claims 8-10. Accordingly, it would have been obvious to modify the formulation of Lien to render obvious instant claims 1-4 and 7-12.

Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien (WO 2012/116391) in view of Douglas et al. (Phytochemistry 65 (2004) 1255–1264).
See above for a description of claims 1-4 and 7-12. In claim 6, the manuka oil is required to comprise at least 5 wt% -triketones.
Lien, as applied supra, is herein applied in its entirety for its teachings of a cream comprising manuka oil and black seed oil.
-triketones.
Douglas teaches that the composition of manuka oil is extremely variable depending on where the plant is found (pg 1261, ¶1). Plants with high triketones (>20%) have been found and identified (pg 1261, ¶2). Douglas teaches that low levels of triketones are not expected to have good antimicrobial activity (pg 1261, ¶3).
It would have been prima facie obvious to prepare the composition of Lien using manuka oil. The skilled artisan would have found it obvious to look to Douglas to determine the source of the manuka oil and would have been guided to choose an oil that has a high level of triketones (>20%) which would have the greatest antimicrobial activity. The compositions of Lien are useful for treating microbial infections, thus including a highly antimicrobial agent such as the manuka oil taught in Douglas would have been obvious. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (see MPEP 2144 (II)). Claims 1-4 and 6-12 are accordingly obvious in view of the prior art.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lien (WO 2012/116391) in view of SpecialChem (https://web.archive.org/web/20161017064940/https://cosmetics.specialchem.com/product/i-kahlwax-kahl-vegojelly-7036plus-vegan-quality) in view of Ficko (US 2019/0125658) in view of Blomberg (US 2013/0189207).
See above for a description of claims 1-4 and 7-12. In claim 5, the composition comprises beeswax, Rhus succedanea fruit wax, Rhus verniciflua peel wax, Ricinus communis seed oil, jojoba seed oil, ascorbyl palmitate, and tocopherol.
Lien, as applied supra, is herein applied in its entirety for its teachings of a cream comprising manuka oil and black seed oil.
Lien does not teach wherein the composition comprises beeswax, Rhus succedanea fruit wax, Rhus verniciflua peel wax, Ricinus communis seed oil, and jojoba seed oil.
	Specialchem teaches Kahl VegoJelly 7036plus, which is a jelly comprising Rhus succedanea fruit wax, Rhus verniciflua peel wax, Ricinus communis seed oil, ascorbyl palmitate, and tocopherol (pg 1). The jelly is useful in cosmetic formulations useful for skin care and is an agent that can stabilize, moisturize, smooth, and act as an emollient (pg 1).
	Ficko teaches that beeswax is a known emulsifier [0082] useful in compositions that are applied to the skin [0034].
	Blomberg teaches that jojoba oil has many uses in cosmetics including as a cleanser, conditioner, moisturizer, and softener for the skin [0028]. Jojoba oil can be used in creams and is useful for the treatment of acne [0028].
prima facie obvious to prepare the formulation of Lien, which can be an emulsion for treating acne and can comprise additional emollients. As such, it would have been obvious to include Kahl VegoJelly 7036plus as an emollient in the composition of Lien. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). Moreover, since the creams of Lien are prepared as emulsions, it would have been obvious to use an emulsifying agent such as beeswax to formulate the cream. Finally, since the composition of Lien is towards treating acne and other microbial infections of the skin, it would have been obvious to include jojoba oil in the cream since jojoba oil is know to be effective in treating acne when used in skin care compositions. The resulting composition renders obvious instant claims 1-5 and 7-12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613